Citation Nr: 1710514	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  09-29 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973, including service in the Republic of Vietnam from September 1971 to March 1972.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  That rating decision granted increased ratings for the service-connected disabilities of hypertensive cardiovascular disease and hypertension.  The Veteran perfected a substantive appeal as to both issues. 

In August 2012, the Board granted, in part, and denied, in part, the increased rating issues on appeal.  It also found the issue of entitlement to TDIU to be raised by the record under Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded the TDIU claim for further evidentiary development.  The case is once again before the Board.


FINDINGS OF FACT

1.  As of May 27, 2011, service connection was in effect for hypertensive cardiovascular disease, rated as 60 percent disabling; hypertension rated as 10 percent disabling; and sarcoidosis, rated as zero percent disabling, for a combined disability rating of 60 percent.

2.  The Veteran's hypertensive cardiovascular disease and hypertension preclude him from securing or following a substantially gainful occupation, effective May 27, 2011.

3.  The preponderance of the evidence shows that prior to May 27, 2011, the Veteran was not unemployable due to his service-connected disabilities.


CONCLUSION OF LAW

Effective May 27, 2011, and no earlier, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is unemployable as a result of his service-connected hypertensive cardiovascular disease, hypertension, and PTSD.  In March 2015 TDIU application, the Veteran asserted that his hypertensive heart disease, hypertension, and PTSD render him unable to secure or follow a substantially gainful occupation as of January 5, 2005. 

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the Veteran's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

At the outset, the Board notes that the Veteran meets the schedular rating for a TDIU as of May 27, 2011.  Service connection has been established for hypertensive cardiovascular disease, rated as 60 percent disabling as of May 27, 2011); hypertension, rated as 10 percent disabling as of October 1, 2009 and sarcoidosis rated as zero percent disabling.  The Veteran's combined schedular rating was 60 percent as of that date (the Veteran's heart disease and hypertension are of a common etiology).

The evidence of record reveals the Veteran completed high school and worked as a mail processing/distribution clerk at the U.S. Postal Service from November 1984 to January 2005.  The claim for TDIU was filed in July 2007. 

An April 2005 Supervisor's Statement documents the Veteran was unable to perform any assigned duties, stand, twist, bend, and lift.  He was unable to work at any task available and his unacceptable job performance began in January 2005. 

In August 2008, the Veteran reported difficulties with carrying out normal everyday activities; and that he lived with pain in his chest. 

At the May 2011 VA examination for his service-connected heart disease, the Veteran reported sharp chest pain three to four times per day and shortness of breath with exertion.  He could walk approximately one city block on level ground at his normal pace before experiencing shortness of breath.  He also noticed fatigue with exertion.  The ejection fraction was noted to be 55 percent, and the Metabolic Equivalency Testing (METs) reading was 4.6. 

At the February 2014 VA examination, the Veteran reported shortness of breath, fatigue, and that he could walk 50 yards.  During the exercise stress test, the Veteran reported symptoms of dyspnea, fatigue, angina, and dizziness at a 3-5 METs level, consistent with activities such as light yard work, mowing lawns, and brisk walking.  The VA examiner opined that the Veteran's heart condition would preclude heavy manual labor but not light or sedentary employment.  Heavy manual labor may cause worsening of the Veteran's chest pain, dyspnea, fatigue, and dizziness. 

The Board finds that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected hypertensive heart disease and hypertension alone.  In reaching this determination the Board is aware that service connection was established for the Veteran's psychiatric disability, which is rated as 30 percent disabling, effective November 21, 2012, and the Veteran asserts that his psychiatric disability impacts his ability to work.  Given the Veteran's level of education, his primary employment history as a mail processing/distribution clerk, and his level of disability due to his hypertensive heart disease and hypertension, however, the Board finds that the combined effect of those disabilities makes it unlikely that the Veteran could secure or follow a substantially gainful occupation consistent with his educational level and occupational experience.  The Board acknowledges the opinion of the February 2014 VA examiner; however, the examiner did not consider the combined effects of his service-connected disabilities.  Moreover, following the Board's prior remand, the United States Court of Appeals for the Federal Circuit held that applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  The Federal Circuit's decision in Geib, issued subsequent to the Board's August 2012 decision, governs the adjudication of this appeal.  See Chisem v. Brown, 8 Vet. App. 374, 375 (1995). 

Accordingly, the Board finds that the competent evidence, when considered as a whole, is at least in equipoise with respect to the issue of whether the Veteran is unemployable due to the effects of his service-connected hypertensive heart disease and hypertension.  Therefore, entitlement to a TDIU is granted, effective May 27, 2011.

As noted above, the Veteran's claim for a TDIU rating was filed in July 2007.  While the above decision grants entitlement to a TDIU rating effective from May 27, 2011, there remains the matter of whether the Veteran is entitled to a TDIU rating throughout the appeal period.  The Veteran's service-connected disabilities did not meet the minimum percentage requirements for TDIU as set forth in 38 C.F.R. § 4.16 (a) for the period prior to May 27, 2011.  

Even when the percentage requirements of 38 C.F.R. § 4.16 (a) are not met, TDIU may be granted on an extraschedular basis in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  However, evidence prior to May 27, 2011, documents no more than moderate limitations due to the Veteran's hypertensive cardiovascular disease and hypertension.  The evidence did not reveal more than one episode of acute congestive heart failure during any year prior to May 27, 2011 and his disease manifested primarily by left ventricular ejection fraction greater than 50 percent.  Evidence prior to May 27, 2011 did not document a workload of greater than three METs, but not greater than five METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope.  In this case, while the Veteran was found to meet the schedular percentage requirements of 38 C.F.R. § 4.16(a) effective from May 27, 2011, the Board concludes that referral for extraschedular evaluation under 38 C.F.R. § 4.16(b) is not warranted for the period prior to May 27, 2011, because the Board finds that the preponderance of the evidence shows that the Veteran's service-connected disabilities did not render him unemployable prior to that date.  Therefore, referral to the Director, Compensation service, for extraschedular consideration, is not warranted.


ORDER

A total disability rating based on individual unemployability due to service-connected hypertensive heart disease and hypertension is granted as of May 27, 2011, and no earlier, subject to the rules and regulations governing the payment of VA monetary benefits.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


